374 F.2d 36
Vincent AMATO, Appellant,v.UNITED STATES of America.
No. 16247.
United States Court of Appeals Third Circuit.
Submitted Jan. 20, 1967.Decided Feb. 10, 1967.

Vincent Amato, pro se.
George J. Koelzer, Asst. U.S. Atty., David M. Satz, Jr., U.S. Atty., Newark, N.J., for appellee.
Before HASTIE, GANEY and SEITZ, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
This is an appeal from the refusal of a sentencing court, long after conviction and commitment, to reduce a sentence by the number of days of the appellant's incarceration while awaiting trial.


2
The sentence in question was substantially less than the maximum provided by Congress.  The judge who denied the present request for relief is the judge who imposed the sentence originally.  This sentence was imposed long before the effective date of the provision of the Bail Reform Act of 1966 concerning credit for presentence incarceration.


3
The judgment will be affirmed.